UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1251



HOWARD M. MOORE, JR.,

                                                Plaintiff - Appellant,

          versus


BOARD OF EDUCATION FOR TALBOT COUNTY; J.
SAMUEL MEEK, Superintendent; JOHN MASONE,
Director,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
3178-AMD)


Submitted:   August 10, 1999                 Decided:   August 31, 1999


Before MOTZ and WILLIAMS, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


James C. Strouse, Columbia, Maryland, for Appellant. Leslie Robert
Stellman, Rochelle S. Eisenberg, Gail D. Allen, BLUM, YUMKAS,
MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard M. Moore, Jr., appeals the district court’s order dis-

missing his action alleging employment discrimination and related

claims. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Moore v. Board of Educ., No.

CA-97-3178-AMD (D. Md. Jan. 28, 1999).*        We grant the motion to

submit the case to the court without oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




     *
       The order from which Moore appeals was filed on January 27,
1999, and entered on the district court’s docket on January 28, in
accordance with Fed. R. Civ. P. 58 and 79(a).       See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2